DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6, 9 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation (0.1 mm to 2.5 mm), and the claim also recites (0.2 to 1.0 mm and 0.3 to 0.8 mm and 0.3 to 0.7 mm) which is the narrower statement of the range/limitation of the wall thickness d. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  

Claim 6 claims ranges of weight of the hose (less than 220 g/m, between 210 g/m and 80 g/m, 210 to 110 g/m, 200 to 120 g/m, 160 to 120 g/m) and a range of inner diameters (25 to 50 mm, 30 to 42 mm, and 32 to 38 mm).
Claim 9 recites ranges of flex life cycles (at least 40,000 cycles, 100k to 250k cycles).
Claim 11 recites ranges of the memory (90 to 98%, 93 to 98%) and ranges of flex life (at least 40k cycles, at least 100k cycles) and melt index (0.3 to 2 g/10 min, 0.7 to 2 g/10 min).
Claims 12-14 recite the range of flexural modulus of the polymer material (100 to 250 MPA, 120 to 230 MPa) and the range of memory (90 to 98%, 93 to 98%) and range of flex life (at least 40k cycles, at least 100k cycles) and the range of melt index (0.3 to 2 g/10 min, 0.7 to 2 g/10 min).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5443100 to Finley (Finley) in view of United States Patent Application Publication No. 2011/024033 A1 to Junqvist et al. (Junqvist).
	Junqvist discloses an improved polymer composition that is suitable for demanding polymer applications (Junqvist, paragraph 0001), relevant to Finley as a potential improvement of the polymer profile even if used in a different end application (hose not cable). 

With regard to claim 1, Finley discloses a profile (36, fig. 3, ) for a flexible hose (10, fig. 2, ), comprising a polymer material (Column 3, lines 46-58) comprising 
a first polyethylene (not disclosed) and 
a second polyethylene (not disclosed), 
wherein the first polyethylene is a very low-density polyethylene and the second polyethylene is a linear low-density polyethylene (not disclosed), 
wherein the first polyethylene and the second polyethylene are the sole polymers in the polymer material, 
wherein the flexural modulus of said first polyethylene is between 5 MPa and 500 MPa and wherein the flexural modulus of said second polyethylene is between 5 MPa and 500 MPa, such that the (not disclosed).  
Junqvist discloses a polymer material that is a first polyethylene and a second polyethylene (Junqvist, paragraphs 0004-0005 describing components A) and B) as polyethylene components). The polymer has a flexural modulus of 400 MPa or less (paragraph 0004).  The polymer provides a material with “highly advantageous flexibility” (paragraph 0007).  It would have been obvious to one having ordinary skill in the art at the time of filing to provide the hose of Finley with a polymer that is a first polyethylene and a second polyethylene that has a flexural modulus that is 400 MPa or less as taught by Junqvist in order to provide a hose with a flexible bond between adjacent windings of the hose.  
    The flexural modulus of less than 400 MPa of the polymer disclosed by Junqvist does not explicitly disclose a range of 30 to 300 MPa as claimed.  Applicant does not appear to place any criticality on the claimed range as evidenced by applicant’s specification page 4, lines 14-16 which disclose 30-300, 80-300, 100-250 and 120-230 as ever more preferable ranges of flexural modulus.  It would have  been obvious to one having ordinary skill in the art the time of filing to modify the flexural modulus of Finley in view of Junqvist to range between 30 and 300 MPa since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
The Junqvist first and second polyethylene polymers (paragraphs 0130, 0132, 0133) are not explicitly disclosed as very low density PE and linear low density PE polymers, but rather disclosed as density ranges that overlap the density ranges in applicant’s specification of an LLDPE of .915-.925 g/cm3 and the VLDPE of .88-.915 g/ cm3 . Despite the lack of an applicable descriptor, the Junqvist polymers are considered to be LLDPE and VLDPE.
Gardner v. TEC Syst., Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 US 830, 225 SPQ 232 (1984).

With regard to claim 2, Finley in view of Junqvist discloses the profile according to claim 1 as set forth above, but fails to disclose wherein the profile has a substantially uniform or has a non-uniform wall thickness (the options for the profile include uniform or non-uniform wall thickness which is not a limitation) d of between 0,1 mm and 2,5 mm, preferably between 0,2 mm and 1,0 mm, more preferably d is between 0,3 mm and 0,8 mm, most preferably between 0,3 mm and 0,7 mm.  
It would have been obvious to one having ordinary skill in the art at the time of filing to cause the device of Finley in view of Junqvist to have a wall thickness d of between 0.3 and 0.7 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions and a device having the claimed relative dimensions would not perform differently Gardner v. TEC Syst., Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 US 830, 225 SPQ 232 (1984).
 
With regard to claim 3, Finley in view of Junqvist discloses the profile according to claim 1 as set forth above, and Junqvist further discloses wherein the melt index of the polymer material, as determined in accordance with ASTM D1238-13, is between 0,25 g/10 min and 20 g/10 min (Junqvist, Table 2 and paragraph 0141),  preferably between 1 ,5 g/10 min and 10 g/10 min, more preferably between 1 ,8 g/10 min and 5,0 g/10 min, most preferably between 2,0 g/10 min and 4,0 g/10 min.  

With regard to claim 4, Finley in view of a Junqvist discloses the profile according to claim 1 as set forth above, and Junqvist further discloses wherein the flexural modulus of the first polyethylene is between 5 MPa and 200 MPa, preferably between 5 MPa and 140 MPa, and the flexural modulus of the second polyethylene is between 100 MPa and 500 MPa, preferably between 130 MPa and 350 MPa, wherein the flexural modulus is measured in accordance with ASTM D790- 17.  
It would have been obvious to one having ordinary skill in the art at the time of filing to cause the device of Finley in view of Junqvist to have a flexural modulus of the first polyethylene between 5 and 140 MPA and a flexural modulus of the second polyethylene between 130 and 350 MPa since the resulting flexural modulus of the resulting copolymer is 120-240 and it will be necessary for the components of the copolymer to have overlapping ranges.  In addition “where the only difference between the prior art and the claims was a recitation of relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”. Gardner v. TEC Syst., Inc. 725 F.2d 1338, 220 

With regard to claim 5, Finley in view of Junqvist discloses a flexible hose (Finley, 10, fig. 2) comprising the profile of claim 1, which is spirally wound with consecutive windings of the profile secured to each other by means of a weld (Finley, column 3, lines 46-66).  

With regard to claims 6-7, Finley in view of Junqvist discloses the flexible hose according to claim 5 as set forth above, but fails to disclose wherein the weight of said flexible hose is less than 220 g/m, preferably between 210 g/m and 80 g/m, more preferably between 210 g/m and 1 10 g/m, even more preferably between 200 g/m and 120 g/m, most preferably between 160 g/m and 120 g/m, and wherein the inner diameter of the flexible hose is between 25 mm and 50 mm, preferably between 30 mm and 42 mm, more preferably between 32 mm and 38 mm (claim 6), and wherein the weight of said flexible hose is between 160 g/m and 120 g/m and the inner diameter of said flexible hose is 32 mm or wherein the weight of said flexible hose is between 210 g/m and 160 g/m and the inner diameter of said flexible hose is 38 mm (claim 7).  
The weight and inner diameter of the hose of Finley in view of Junqvist is not disclosed, but it would have been obvious to one having ordinary skill in the art at the time of filing to provide the Finely in view of Junqvist device with a weight between 160 and 120 g/m and an inner diameter of 32mm or even 38 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”. Gardner v. TEC Syst., Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 US 830, 225 SPQ 232 (1984).

The claimed limitations are a description of the field of intended use and do not further limit the claimed structure of the apparatus beyond the ability to perform as claimed. It would have been obvious to one having ordinary skill in the art at the time of filing to provide a hose the lasts at least 40,000 cycles and resists vacuum of 400 millibar without forming a kink while bended in order to provide a functional vacuum hose.  The discovery of workable ranges involves only routine skill in the art.

With regard to claim 15, Finley in view of Junqvist discloses the flexible hose according to claim 5 as set forth above, and further discloses which is a hose for a vacuum cleaner or a hose for a pool or an industrial hose (Finley, abstract).   

Allowable Subject Matter
Claim 8 	is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record is silent with respect to a flexible hose wherein the memory of the flexible hose having an initial outer diameter c/7, determined in accordance with a test wherein a load of 700 N is applied to the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 not made of record above, disclose similar but distinct flexible hose components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/DAVID R DEAL/Examiner, Art Unit 3753